Citation Nr: 0314282	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, wherein the veteran was denied service 
connection for a cervical spine injury and headaches.

The Board remanded the matter in March 2001and it is now 
again before the Board for disposition.

  
REMAND

As part of its March 2001 remand, the Board specifically 
requested that the RO ascertain the veteran's unit assignment 
from the personnel records and then ask the NPRC to review 
morning reports for August and September 1951.  The veteran's 
1990 statement indicates that she fell and injured herself 
during basic training in August 1951.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its March 2001 remand were fully carried out.  
Specifically, although morning reports were searched, a 
review of the responses shows that no search of morning 
reports from August or September 1951 was conducted.  
Therefore, on remand, the RO should specifically request that 
the NPRC review morning reports for August and September 
1951.          

Additionally, the Board notes that in its March 2001 decision 
both of the issues on appeal were reopened on the basis that 
new and material evidence had been presented since the last 
final decision.  The Board further notes, however, that in 
its supplemental statement of the case (SSOC), issued in 
January 2003, the RO nonetheless treated the issues as 
whether new and material evidence had presented and ruled 
that there had not.  Therefore, the RO should readjudicate 
the issues on the merits.     

Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should ask the NPRC to review 
morning reports, specifically for August 
and September 1951.  If the RO is unable 
to obtain all relevant records, the 
veteran should be notified of the records 
VA is unable to obtain, the efforts taken 
by the Secretary to obtain those records 
and any further action to be taken by VA 
with respect to the claim.

3.  Thereafter, the RO should 
readjudicate these claims on the merits.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




